Electronically Filed
                                                      Supreme Court
                                                      SCWC-10-0000101
                                                      05-SEP-2012
                                                      01:38 PM

                        NO. SCWC-10-0000101


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                vs.


          JAMES MUNDON, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA NO. CAAP-10-0000101; CR. NO. 05-1-0206)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
          (By: Nakayama, Acting C.J., Acoba, McKenna,
         and Pollack, JJ., and Circuit Judge Nishimura,
             in place of Recktenwald, C.J., recused)

          The Application for Writ of Certiorari filed on July

25, 2012 by Petitioner/Defendant-Appellant James Mundon is hereby

accepted and will be scheduled for oral argument.   The parties

will be notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai'i, September 5, 2012.


Stuart N. Fujioka,               /s/ Paula A. Nakayama

for petitioner

                                 /s/ Simeon R. Acoba, Jr.

Charles A. Foster,

for respondent                   /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Rhonda A. Nishimura